Case 5:21-cv-00233-TAD-MLH Document 7 Filed 03/08/21 Page 1 of 1 PageID #: 29




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                               SHREVEPORT DIVISION


EDDIE LEE DUNCAN, JR.                                CASE NO. 5:21-CV-00233

VERSUS                                               JUDGE TERRY A. DOUGHTY

JULIAN C. WHITTINGTON, ET AL.                        MAG. JUDGE MARK L. HORNSBY


                                         JUDGMENT

       The Report and Recommendation of the Magistrate Judge having been considered, together

with the written objection [Doc. No. 5] thereto filed with this Court, and, after a de novo review

of the record, finding that the Magistrate Judge’s Report and Recommendation is correct,

       IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff’s Complaint is

DISMISSED WITHOUT PREJUDICE for failure to exhaust administrative remedies pursuant

to 42 U.S.C. § 1997e(a).

       MONROE, LOUISIANA, this 8th day of March, 2021.



                                                   _____________________________________
                                                    TERRY A. DOUGHTY
                                                    UNITED STATES DISTRICT JUDGE
